Citation Nr: 1737834	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Appellant's filed a timely substantive appeal as to an April 2011 rating decision denying service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to April 1943.  He died in August 1981.  The evidence reflects that the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO found that the Appellant had not submitted a timely VA Form 9 after a June 2012 statement of the case (SOC) that continued the April 2011 denial of her claim for service connection for the cause of the Veteran's death.  The Appellant timely disagreed with the December 2012 decision and perfected her appeal on the issue of the timeliness of the substantive appeal as to the denial of the claim for service connection for the cause of the Veteran's death.


FINDING OF FACT

The Appellant filed a substantive appeal with regard to the claim for service connection for the cause of the Veteran's death in December 2012, which was greater than 60 days from the June 2012 date that the RO mailed the Appellant the SOC and not within the remainder of the one-year period from the mailing of notice of the April 2011 rating decision. 


CONCLUSION OF LAW

A timely appeal was not received following issuance of the June 2012 SOC continuing the denial of the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5104, 7105 (West 2014); 38 U.S.C.A. §§ 3.103, 19.32, 20.200, 20.300, 20.302, 20.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Appellant was informed of the necessity of filing a timely substantive appeal (see the June 2012 SOC and attached VA Form 9 with instructions).  The appellant has not raised any issues with regard to the duty to notify or duty to assist and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A.  Applicable Law

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board cannot raise a timeliness objection if, for instance, the RO had, for more than five years, treated the Veteran's claim as timely appealed and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  Id.   

B.  Discussion

A rating decision was issued in April 2011 denying entitlement to service connection for the cause of the Veteran's death.  Notification was mailed to the Appellant in April 2011.  She filed a timely NOD in September 2011, after which the RO issued a SOC in May 2012, and mailed the SOC to the Appellant on June 4, 2012.  The VA Form 9 was signed by the Appellant on November 28, 2012, and received by VA on December 10, 2012 

Because the December 2012 substantive appeal was not received within 60 days from the June 4, 2012, date the RO mailed a claimant the SOC or within the remainder of the one-year period from the April 2011 rating decision, the Board cannot find that the substantive appeal was timely filed.  None of the exceptions to this rule apply in this case.  The Appellant did not file a request for an extension of the time limit for filing the substantive appeal prior to expiration of the time limit.  See 38 C.F.R. § 20.303.  Moreover, VA has not treated the Appellant's claim as timely appealed. 

In her October 2013 substantive appeal (VA Form 9) as to the timeliness issue, the appellant referenced medical records and a hospital.  She also submitted medical records.  Neither the statement nor the medical records are relevant to the issue on appeal.  The appellant's statement does not explain why she did not file a timely substantive appeal and does not fall within the narrow good cause exception to the time limits within which claimants are required to act to perfect an appeal.  See 38 C.F.R. § 3.109(b) (providing that time limits within which claimants are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown, in limited circumstances).  Cf. Mason v. Brown, 8 Vet .App. 44, 54 (1995) (the time to file an NOD may be extended, or an NOD may be filed out of time, only when, as required by 38 C.F.R. § 3.109(b), such an extension or acceptance of an untimely NOD has been requested and good cause for it has been shown).

For the foregoing reasons, the appellant did not file a timely substantive appeal as to the April 2011 denial of the claim for service connection for the cause of the Veteran's death.  Her appeal from the RO's finding that the substantive appeal was untimely must therefore be denied.  The benefit of the doubt doctrine is not for application because the evidence is not evenly balanced as to any issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As the appellant's substantive appeal as to an April 2011 rating decision denying service connection for the cause of the Veteran's death was not timely, the appeal as to the finding of untimeliness is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


